Order of the County Court of Kings county, dated February 18, 1927, vacating an order of said court dated January 6, 1927, and reinstating its order of August 23, 1926, which latter order directed, among other things, that the comptroller of.the city of New York return to the Equitable Surety Company the sum of $2,565.10, reversed upon the law, with ten dollars costs and disbursements, and motion for reinstatement of said order of August 23, 1926, denied, with ten dollars costs. We are of opinion that the Equitable Surety Company had no right to the return of the money paid in satisfaction of the judgment upon the surrender of the accused. (Code Crim. Proc. § 598.)  Kelly, P. J., Manning, Young, Kapper and Hagarty, JJ., concur.